UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

- against -
ORDER OF RESTITUTION

JOHN F. GARGAN,
18 Cr. 723 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

Upon the application of the United States of America, by its attorney, Geoffrey S.
Berman, United States Attorney for the Southern District of New York, Michael K. Krouse, Sheb
Swett, and Juliana N. Murray, Assistant United States Attorneys, of counsel; the presentence
investigation report, the Defendant’s conviction on Count One of the above Indictment; and all
other proceedings in this case, it is hereby ORDERED that:

I. Amount of Restitution. John F. Gargan, the Defendant, shall pay
restitution in the total amount of $444,606.00 to the victims of the offense charged in Count One
of the Indictment. Restitution payments are to be made payable to the Clerk of Court, U.S.
District Court for the Southern District of New York, 500 Pearl Street, New York, New York
10007 for restitution to the victims set forth in the schedule attached hereto. Upon advice of
change of address, the Clerk of Court is authorized to send payments to the new address without
further order of this Court.

Dated: New York, New York
December 19, 2019

SO ORDERED.

Hu 2 Aonchpate

Paul G. Gardephe
United States District Judge

 

 

 

 
12/16/2619 11:64 2126378086 USATTORNEY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAGE 93/83

United States of America Schedule for Order of Restitution

V;

John F. Gargan,

Defendant.

 

 

18 Cr. 723 (PGG)

 

Name Address

Loss Amount

 

CMS

Medicare Division of Accounting Operations
P.O. Box 7520

Baltimore, MD 21207-0502

$268,948

 

New York State Department of Health
Medicaid New York State Office of the Medicaid
Inspector General

Bureau of Collections Management
800 North Pearl Street

Albany, NY 12204

 

 

 

$175,658

 

 

09. 10,2013

 

 

 

 

 
